TABLE OF CONTENTS

Exhibit 10.3

WAL-MART STORES, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(February 1, 2011)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

          PAGE  

ARTICLE I - GENERAL

     3                1.1    Purpose      3                1.2    Effective Date
     3                1.3    Nature of Plan      3   

ARTICLE II - DEFINITIONS

     3                2.1    Definitions      3   

ARTICLE III - PARTICIPATION

     6                3.1    Eligibility      6                3.2   
Participation      6   

ARTICLE IV - PLAN ACCOUNTS AND CREDITS

     6                4.1    Nature of Plan Accounts      6                4.2
   Contribution Credits      7                4.3    Income or Loss Adjustment
on Plan Accounts      8   

ARTICLE V - PAYMENT OF PLAN BENEFITS

     8                5.1    Benefits in the Event of Retirement, Disability or
Death      8                5.2    Benefits Due to Separation from Service     
9                5.3    Beneficiary Designations      10                5.4   
In-Service Withdrawals      10   

ARTICLE VI - GROSS MISCONDUCT — REDUCTION IN PLAN BENEFITS

     10                6.1    Impact of Gross Misconduct      10   

ARTICLE VII - ADMINISTRATION

     11                7.1    Administration      11                7.2   
Allocation and Delegation of Duties      11   

ARTICLE VIII - CLAIMS AND APPEAL PROCEDURES

     12                8.1    General      12                8.2    Appeals
Procedure      13   

ARTICLE IX - MISCELLANEOUS PROVISIONS

     13                9.1    Amendment, Suspension or Termination of Plan     
13                9.2    Non-Alienability      14                9.3    No
Employment Rights      14                9.4    Withholding and Employment Taxes
     14                9.5    Income and Excise Taxes      14                9.6
   Successors and Assigns      14                9.7    Governing Law      14   
            9.8    Recovery of Overpayments      14   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

WAL-MART STORES, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

ARTICLE I

GENERAL

 

1.1 Purpose.

The purpose of this Supplemental Executive Retirement Plan is to supplement the
Walmart 401(k) Plan and the Walmart Puerto Rico 401(k) Plan. This Plan is
intended to be in compliance with Code Section 409A and shall be interpreted,
applied and administered at all times in accordance with Code Section 409A and
guidance issued thereunder.

 

1.2 Effective Date.

This Plan was initially effective January 31, 1990. The Plan has been amended
from time to time, most recently effective January 1, 2009. The Plan is hereby
further amended and restated as of February 1, 2011 (except as otherwise
specifically stated herein).

 

1.3 Nature of Plan.

The Plan is intended to be (and shall be administered as) an unfunded employee
pension plan benefiting a select group of management or highly compensated
employees under the provisions of ERISA. The Plan shall be “unfunded” for tax
purposes and for purposes of Title I of ERISA. Any and all payments under the
Plan shall be made solely from the general assets of Walmart. A Participant’s
interests under the Plan do not represent or create a claim against specific
assets of Walmart or any Employer. Nothing herein shall be deemed to create a
trust of any kind or create any fiduciary relationship between the Committee,
Walmart or any Employer and a Participant, a Participant’s Beneficiary or any
other person. To the extent any person acquires a right to receive payments from
Walmart under this Plan, such right is no greater than the right of any other
unsecured general creditor of Walmart.

ARTICLE II

DEFINITIONS

 

2.1 Definitions.

Except as otherwise expressly provided below, capitalized terms used in the Plan
shall have the same meanings as set forth for such terms in the 401(k) Plan, and
such 401(k) Plan definitions and operative terms are incorporated herein by
reference. Should there be any conflict between the meanings of terms used in
the Plan and the meaning of terms used in the 401(k) Plan, the meaning as set
forth in the Plan shall prevail.

 

  (a) Account means the bookkeeping account established by the Committee to
reflect a Participant’s contribution credits pursuant to Section 4.2, if any,
and credited earnings thereon in accordance with Section 4.3.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (b) Beneficiary means a person to whom all or a portion of a deceased
Participant’s Account is payable, as determined in Section 5.3.

 

  (c) Code means the Internal Revenue Code of 1986, as amended.

 

  (d) Committee means the Compensation, Nominating and Governance Committee of
the Board of Directors of Walmart, or any successor committee of the Board of
Directors granted responsibility and authority for recommending associate
compensation.

 

  (e) Disability means, as determined by the Committee or its delegate, the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months.

 

  (f) Employer means Walmart and all persons with whom Walmart would be
considered a single employer under Code Sections 414(b) and 414(c), except that
in applying Code Sections 1563(a)(1), (2) and (3) for purposes of determining a
controlled group of corporations under Code Section 414(b), the language “at
least 50 percent” shall be used instead of “at least 80 percent” in each place
it appears in Code Sections 1563(a)(1), (2) and (3), and in applying Treas.
Regs. Sec. 1.414(c)-2 for purposes of determining a controlled group of trades
or businesses under Code Section 414(c), the language “at least 50 percent”
shall be used instead of “at least 80 percent” in each place it appears in
Treas. Regs. Sec. 1.414(c)-2.

 

  (g) ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

  (h) 401(k) Plan means, collectively, the Walmart 401(k) Plan and the Walmart
Puerto Rico 401(k) Plan.

 

  (i) A Participant is deemed to have engaged in Gross Misconduct if the
Committee or its delegate determines that the Participant has engaged in conduct
detrimental to the best interests of Walmart or any Employer or any entity in
which Walmart has an ownership interest. Examples of such conduct include,
without limitation, disclosure of confidential information in violation of
Walmart’s Statement of Ethics, theft, the commission of a felony or a crime
involving moral turpitude, gross misconduct or similar serious offenses.

 

  (j) Normal Retirement Age shall mean age sixty-five (65).

 

  (k) Participant means any eligible individual who becomes a participant of the
Plan in accordance with Section 3.2. An individual remains a Participant until
the Participant’s Account has been fully distributed.

 

  (l) Pay Date means the last day of the calendar month in which falls the date
that is six (6) months after a Participant’s Separation from Service.

 

- 4 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (m) Plan means the Wal-Mart Stores, Inc. Supplemental Executive Retirement
Plan, as herein set forth, and as may be amended from time to time.

 

  (n) PR Code means the Internal Revenue Code of Puerto Rico, as amended from
time to time.

 

  (o) Retirement means Separation from Service after the Participant attains
Normal Retirement Age.

 

  (p) Separation from Service means the Participant has a termination of
employment with the Employer. Whether a termination of employment has occurred
shall be determined based on whether the facts and circumstances indicate the
Participant and Employer reasonably anticipate that no further services will be
performed by the Participant for the Employer; provided, however, that a
Participant shall be deemed to have a termination of employment if the level of
services he or she would perform for the Employer after a certain date
permanently decreases to no more than twenty percent (20%) of the average level
of bona fide services performed for the Employer (whether as an employee or
independent contractor) over the immediately preceding thirty-six (36)-month
period (or the full period of services to the Employer if the Participant has
been providing services to the Employer for less than thirty-six (36) months).
For this purpose, a Participant is not treated as having a Separation from
Service while he or she is on a military leave, sick leave, or other bona fide
leave of absence, if the period of such leave does not exceed six (6) months, or
if longer, so long as the Participant has a right to reemployment with the
Employer under an applicable statute or by contract.

 

  (q) Valuation Date means the last day of each Plan Year quarter and, solely
for purposes of valuing a Participant’s Account under Article V, the date
specified therein as a Valuation Date. Valuation Date shall also include such
other dates as the Committee may designate from time to time.

 

  (r) Vested Percentage means the percentage determined as of the Participant’s
Separation from Service in accordance with the schedule then effective with
respect to Profit Sharing Contributions under the Walmart 401(k) Plan or the
Walmart Puerto Rico 401(k) Plan, as applicable, and based on the Participant’s
Years of Service with the Employer (as defined herein) as of such date. For this
purpose, a Participant’s Vested Percentage shall be one hundred percent
(100%) upon his or her Normal Retirement Age, Disability or death if he or she
is employed by Walmart or an Employer upon the occurrence of such event.

 

  (s) Walmart means Wal-Mart Stores, Inc.

 

- 5 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE III

PARTICIPATION

 

3.1 Eligibility.

The following individuals shall be eligible to participate in the Plan:

 

  (a) 401(k) Plan participants whose allocation of Profit Sharing Contributions
to their Profit Sharing Contribution Account in the 401(k) Plan, had Walmart
made such contributions for such Plan Year, would have been limited due to the
application of Code Section 415 and/or Code Section 401(a)(17), or any like
provision of the PR Code; and/or

 

  (b) 401(k) Plan participants who have elected to defer salary and/or bonuses
under the Wal-Mart Stores, Inc. Officer Deferred Compensation Plan or successor
plan (and expressly excluding any 401(k) Plan participant who has been credited
with incentive payments under the Wal-Mart Stores, Inc. Officer Deferred
Compensation Plan or successor plan, but who have not made a voluntary election
to defer salary or bonuses under such Plan).

Notwithstanding the above, Participants shall not include 401(k) Plan
participants who are primarily compensated on a commission basis.

 

3.2 Participation.

An eligible individual under Section 3.1 shall become a Plan Participant on the
later of:

 

  (a) January 31, 1990; or

 

  (b) January 31 of the Plan Year in which the individual satisfies the
requirements of Section 3.1;

provided, however, that no new Participant shall be added to the Plan on or
after February 1, 2013.

Once amounts are credited to a Participant’s Account under Section 4.2, such
individual shall remain a Participant until his or her Account is distributed in
full in accordance with Article V; provided, however, in order for the
Participant’s Account to be credited with employer contributions credits for a
Plan Year, the Participant must satisfy the requirements of Section 4.2 for such
Plan Year.

ARTICLE IV

PLAN ACCOUNTS AND CREDITS

 

4.1 Nature of Plan Accounts.

A Participant’s Account shall be used solely as a measuring device to determine
the amount (if any) to be paid to a Participant. No amounts shall actually be
set aside with respect to any Account. All amounts at any time attributable to
an Account shall be, and remain, the sole property of Walmart. A Participant’s
rights hereunder are limited to the right to receive Plan benefits as provided
herein. An Account represents an unsecured promise by Walmart to pay the
benefits provided by the Plan.

 

- 6 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.2 Contribution Credits.

 

  (a) For the Plan Year ending January 31, 2012, Walmart shall credit as of the
last day of such Plan Year to each Participant’s Account:

 

  (1) the amount of Profit Sharing Contributions which would have been (but were
not) allocated to such Participant’s Profit Sharing Contribution Account in the
401(k) Plan for such Plan Year had such contributions not been limited by
application of Code Section 415 and/or Code Section 401(a)(17), or like Sections
(if any) of the PR Code, calculated as if Walmart had made a four percent
(4%) Profit Sharing Contribution to the 401(k) Plan for such Plan Year;

 

  (2) with respect to Participants who during the Plan Year elected to defer
salary and/or bonuses under the Wal-Mart Stores, Inc. Officer Deferred
Compensation Plan or successor plan, the amount of Profit Sharing Contributions
which would have been (but were not) allocated to such Participant’s Profit
Sharing Contribution Account in the 401(k) Plan for the Plan Year but for such
Participant’s deferral election in the Wal-Mart Stores, Inc. Officer Deferred
Compensation Plan or successor plan, calculated as if Walmart had made a four
percent (4%) Profit Sharing Contribution to the 401(k) Plan for such Plan Year;
and

 

  (3) an amount determined in the sole discretion of the Committee, which may
differ among Participants or categories of Participants designated by the
Committee.

 

  (b) For the Plan Year ending January 31, 2013, Walmart shall credit as of the
last day of such Plan Year to the Account of each Participant who receives a
bonus under the Wal-Mart Stores, Inc. Management Incentive Plan for the fiscal
year ending January 31, 2013 and who would have been entitled to receive a
Profit Sharing Contribution in the 401(k) Plan for such year had one been made,
an amount equal to four percent (4%) of such bonus to the extent such bonus when
added to the Participant’s Compensation for such Plan Year exceeds the Code
Section 401(a)(17) or like Section (if any) of the PR Code.

 

  (c) No contribution credits shall be made to any Participant’s Account under
this Section 4.2 with respect to any Plan Year beginning on or after February 1,
2013.

Notwithstanding anything in this Section 4.2 to the contrary, in no event will
an initial contribution be made to a Participant’s Account unless the aggregate
of such initial contributions is at least one hundred dollars ($100).

 

- 7 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.3 Income or Loss Adjustment on Plan Accounts.

Except as otherwise provided in Article V, each Account shall be adjusted as of
each Valuation Date as follows:

 

  (a) for the Plan Year ending on January 31, 2012, based on the overall rate of
return on the Participant’s accounts in the 401(k) Plan since the preceding
Valuation Date or, if the Participant did not have any accounts in the 401(k)
Plan for any portion of the period since the preceding Valuation Date, based on
the rate of return of the default investment option as in effect under the
401(k) Plan since the preceding Valuation Date; and

 

  (b) for Plan Years beginning on or after February 1, 2012, by the equivalent
of the yield on United States Treasury securities (not indexed for inflation)
with a constant maturity of ten (10) years, as of the the first Business Day of
January preceding such Plan Year, plus two-hundred seventy (270) basis
points. This rate shall be determined on the basis of Federal Reserve
Statistical Release H-15 (or any successor statistical release of the Federal
Reserve) and, if there is no such statistical release, on the basis of such
other generally recognized source of information concerning the market for
United States Treasury securities as the Committee selects.

ARTICLE V

PAYMENT OF PLAN BENEFITS

 

5.1 Benefits in the Event of Retirement, Disability or Death.

 

  (a) Upon a Participant’s Separation from Service due to Retirement or
Disability, the Participant’s Account shall be distributed to the Participant in
a lump sum cash payment during the ninety (90)-day period commencing on the
Participant’s Pay Date. The lump sum amount distributed shall equal:

 

  (1) if the Participant’s Separation from Service occurs on or before
January 31, 2012, the sum of:

 

  (i) the value of the Participant’s Account as of the Participant’s Separation
from Service, valued in accordance with Section 4.3, but using such date as the
last Valuation Date, and

 

  (ii) interest on the amount determined in subsection (i) above at the mid-term
applicable federal rate (defined pursuant to Code Section 1274(d) for January 1
of the calendar year, compounded annually) during the period from the
Participant’s Separation from Service through the date of distribution; or

 

  (2) if the Participant’s Separation from Service occurs on or after
February 1, 2012, the value of the Participant’s Account through the date of
distribution, valued in accordance with Section 4.3, but using such date as the
last Valuation Date.

 

  (b) Upon a Participant’s death (whether before or after the Participant’s
Separation from Service), the Participant’s Account shall be distributed to the
Participant’s Beneficiary in a lump sum cash payment during the ninety (90)-day
period following the last day of the calendar month in which such death occurs.

 

- 8 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (1) If the Participant’s death occurs prior to his or her Separation from
Service, the lump sum amount distributed shall be:

 

  (i) if the Participant’s death occurs on or before January 31, 2012, the sum
of: (i) the value of the Participant’s Account as of the date of the
Participant’s death, valued in accordance with Section 4.3, but using the date
of the Participant’s death as the last Valuation Date, and (2) interest on the
amount determined in (1) above at the mid-term applicable federal rate (defined
pursuant to Code Section 1274(d) for January 1 of the calendar year, compounded
annually) during the period from the Participant’s death through the date of
distribution.

 

  (ii) if the Participant’s death occurs on or after February 1, 2012, the lump
sum amount distributed shall be the value of the Participant’s Account through
the date of distribution, valued in accordance with Section 4.3, but using such
date as the last Valuation Date.

 

  (2) If the Participant’s death occurs after his or her Separation from
Service, the lump sum amount distributed shall be:

 

  (i) if the Participant’s Separation from Service occurs on or before
January 31, 2012, the sum of: (i) the value of the Participant’s Account as of
the Participant’s death, valued in accordance with Section 5.1(a) or 5.2, as
applicable, but using such date as the last Valuation Date, and (ii) interest on
the amount determined in (i) above at the mid-term applicable federal rate
(defined pursuant to Code Section 1274(d) for January 1 of the calendar year,
compounded annually) during the period from the date of the Participant’s death
through the date of distribution.

 

  (ii) if the Participant’s Separation from Service occurs on or after
February 1, 2012, the value of the Participant’s Account as of the date of
distribution, valued in accordance with Section 4.3, but using such date as the
last Valuation Date.

 

5.2 Benefits Due to Separation from Service.

Upon a Participant’s Separation from Service for reasons other than Retirement,
Disability or death, the Participant’s Account shall be distributed to the
Participant in a lump sum cash payment during the ninety (90)-day period
commencing on the Participant’s Pay Date. The lump sum amount distributed shall
equal:

 

  (a) if the Participant’s Separation from Service occurs on or before
January 31, 2012, the sum of:

 

  (1) the value of the Participant’s Account as of the Participant’s Separation
from Service, valued in accordance with Section 4.3, but using such date as the
last Valuation Date, multiplied by the Participant’s Vested Percentage, and

 

- 9 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (2) interest on the amount determined in subsection (1) above at the mid-term
applicable federal rate (defined pursuant to Code Section 1274(d) for January 1
of the calendar year, compounded annually) during the period from the
Participant’s Separation from Service through the date of distribution; or

 

  (b) if the Participant’s Separation from Service occurs on or after
February 1, 2012, the value of the Participant’s Account through the date of
distribution, valued in accordance with Section 4.3, but using such date as the
last Valuation Date, multiplied by the Participant’s Vested Percentage.

 

5.3 Beneficiary Designations.

A Participant may, by written or electronic instrument delivered to the
Committee in the form prescribed by the Committee, designate primary and
contingent beneficiaries to receive any benefit payments which may be payable
under this Plan following the Participant’s death, and may designate the
proportions in which such beneficiaries are to receive such payments. A
Participant may change such designation from time to time and the last written
designation filed with the Committee prior to the Participant’s death will
control. In the event no beneficiaries are designated, or if the designated
beneficiaries die before the Participant’s Account is distributed, the Account
shall be paid to the Participant’s beneficiary given effect with respect to the
Participant’s Profit Sharing Contribution Account under the 401(k) Plan, whether
an affirmative or default election. In the event the Participant has a
beneficiary designation in effect with respect to a Profit Sharing Contribution
Account under both the Walmart 401(k) Plan and the Walmart Puerto Rico 401(k)
Plan, the beneficiary designation for the Plan in which the Participant was a
participant immediately preceding his or her death shall apply.

 

5.4 In-Service Withdrawals.

In no event shall benefits hereunder be payable to a Participant prior to the
Participant’s Separation from Service.

ARTICLE VI

GROSS MISCONDUCT—REDUCTION IN PLAN BENEFITS

 

6.1 Impact of Gross Misconduct.

Notwithstanding anything herein to the contrary, a Participant’s Plan benefits
are contingent upon the Participant not engaging in Gross Misconduct while
employed with Walmart, any Employer, or any entity in which Walmart has an
ownership interest, or during such additional period as provided in Walmart’s
Statement of Ethics. In the event the Committee determines that a Participant
has engaged in Gross Misconduct during the prescribed period, then
notwithstanding anything herein to the contrary, the Participant’s Account shall
be recalculated as if no employer contributions were credited to the
Participant’s Account under Section 4.2 (including adjustments for earnings or
losses thereon under Section 4.3) on or after January 31, 1996. Notwithstanding
anything herein to the contrary, such a Participant’s Plan benefits (if any)

 

- 10 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

shall be based upon the amount recalculated under the preceding sentence. Any
payments received hereunder by a Participant (or the Participant’s Beneficiary)
are contingent upon the Participant not engaging (or not having engaged) in
Gross Misconduct while employed with Walmart or any Employer, or during such
additional period as provided in Walmart’s Statement of Ethics. If the Committee
determines, after payment of amounts hereunder, that the Participant has engaged
in Gross Misconduct during the prescribed period, the Participant (or the
Participant’s Beneficiary) shall repay to Walmart any amount in excess of that
to which the Participant is entitled under this Section 6.1.

ARTICLE VII

ADMINISTRATION

 

7.1 Administration.

The Committee is responsible for the management, interpretation and
administration of the Plan. The Committee shall have discretionary authority
with respect to the determination of benefits under the Plan and the
construction and interpretation of Plan provisions. In such capacity, the
Committee is granted the following rights and duties:

 

  (a) The Committee shall have the exclusive duty, authority and discretion to
interpret and construe the provisions of the Plan, to determine eligibility for
and the amount (including the vested percentage) of any benefit payable under
the Plan, and to decide any dispute which may rise regarding the rights of
Participants (or their Beneficiaries) under this Plan;

 

  (b) The Committee shall have the sole and complete authority to adopt, alter,
and repeal such administrative rules, regulations, and practices governing the
operation of the Plan as it shall from time to time deem advisable;

 

  (c) The Committee may appoint a person or persons to assist the Committee in
the day-to-day administration of the Plan;

 

  (d) The decision of the Committee in matters pertaining to this Plan shall be
final, binding, and conclusive upon Walmart and any Employer, and the
Participant, such Participant’s Beneficiary, and upon any person affected by
such decision, subject to the claims procedure set forth in Article VIII; and

 

  (e) In any matter relating solely to a Committee member’s individual rights or
benefits under this Plan, such Committee member shall not participate in any
Committee proceeding pertaining to, or vote on, such matter.

 

7.2 Allocation and Delegation of Duties.

 

  (a)

The Committee shall have the authority to allocate, from time to time, by
instrument in writing filed in its records, all or any part of its respective
responsibilities under the Plan to one or more of its members as may be deemed
advisable, and in the same manner to revoke such allocation of responsibilities.
In the exercise of such allocated responsibilities, any action of the member to
whom responsibilities are allocated shall have the same force and effect for all

 

- 11 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  purposes hereunder as if such action had been taken by the Committee. The
Committee shall not be liable for any acts or omissions of such member. The
member to whom responsibilities have been allocated shall periodically report to
the Committee concerning the discharge of the allocated responsibilities.

 

  (b) The Committee shall have the authority to delegate, from time to time, by
written instrument filed in its records, all or any part of its responsibilities
under the Plan to such person or persons as the Committee may deem advisable
(and may authorize such person to delegate such responsibilities to such other
person or persons as the Committee shall authorize) and in the same manner to
revoke any such delegation of responsibility. Any action of the delegate in the
exercise of such delegated responsibilities shall have the same force and effect
for all purposes hereunder as if such action had been taken by the Committee.
The Committee shall not be liable for any acts or omissions of any such
delegate. The delegate shall periodically report to the Committee concerning the
discharge of the delegated responsibilities.

ARTICLE VIII

CLAIMS AND APPEALS PROCEDURES

 

8.1 General.

A Participant or Beneficiary (“claimant”) who believes he or she is entitled to
Plan benefits which have not been paid may file a written claim for benefits
with the Committee within one (1) year of the Participant’s Separation from
Service. If any such claim is not filed within one (1) year of the Participant’s
Separation from Service, neither the Plan nor Walmart or any Employer shall have
any obligation to pay the disputed benefit and the claimant shall have no
further rights under the Plan. If a timely claim for a Plan benefit is wholly or
partially denied, notice of the decision will be furnished to the claimant by
the Committee within a reasonable period of time, not to exceed sixty (60) days
(or forty-five (45) days in the event of a claim involving a Disability
determination), after receipt of the claim by the Committee. The Committee may
extend the initial period up to any additional sixty (60) days (or thirty
(30) days, in the case of a claim involving a Disability determination),
provided the Committee determines that the extension is necessary due to matters
beyond the Plan’s control and the claimant is notified of the extension before
the end of the initial sixty (60)-day (or, as applicable, forty-five (45)-day)
period and the date by which the Committee expects to render a decision. (In the
case of a claim involving a Disability determination, the Committee may extend
this period for an additional thirty (30) days if the claimant is notified of
the extension before the end of the initial thirty (30)-day extension.) Any
claimant who is denied a claim for benefits will be furnished written notice
setting forth:

 

  (a) the specific reason or reasons for the denial;

 

  (b) specific reference to the pertinent Plan provision upon which the denial
is based;

 

  (c) a description of any additional material or information necessary for the
claimant to perfect the claim; and

 

  (d) an explanation of the Plan’s appeals procedure.

 

- 12 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.2 Appeals Procedure.

To appeal a denial of a claim, a claimant or the claimant’s duly authorized
representative:

 

  (a) may request a review by written application to the Committee not later
than sixty (60) days (or one-hundred eighty (180) days in the case of a claim
involving a Disability determination) after receipt by the claimant of the
written notification of denial of a claim;

 

  (b) may review pertinent documents; and

 

  (c) may submit issues and comments in writing.

A decision on review of a denied claim will be made by the Committee not later
than sixty (60) days (or forty-five (45) days in the event of a claim involving
a Disability determination) after receipt of a request for review, unless
special circumstances require an extension of time for processing, in which case
a decision will be rendered within a reasonable period of time, but not later
than one hundred twenty (120) days (or ninety (90) days in the event of a claim
involving a Disability determination) after receipt of a request for review. The
decision on review will be in writing and shall include the specific reasons for
the denial and the specific references to the pertinent Plan provisions on which
the decision is based.

ARTICLE IX

MISCELLANEOUS PROVISIONS

 

9.1 Amendment, Suspension or Termination of Plan.

Walmart, by action of the Committee, reserves the right to amend, suspend or to
terminate the Plan in any manner that it deems advisable. Notwithstanding the
preceding sentence, the Plan may not be amended, suspended or terminated to
cause a Participant to forfeit his or her then-existing Account. In the event of
a complete or partial termination of the Plan, the Vested Percentage applicable
to the Accounts of the Participants affected by such complete or partial
termination shall be one hundred percent (100%), and such Accounts shall be paid
at the time and in the manner provided in Article V (subject to the provisions
of Article VI). No amendment or termination of the Plan may accelerate the date
of payment of a Participant’s benefit as provided herein except as permitted by
law.

Notwithstanding the preceding, Walmart may, by action of the Committee within
the thirty (30) days preceding or twelve (12) months following a change in
control (within the meaning of Code Section 409A) of a relevant affiliate,
partially terminate the Plan and distribute benefits to all Participants
involved in such change in control within twelve (12) months after such action,
provided that all plans sponsored by the service recipient immediately after the
change in control which are required to be aggregated with this Plan pursuant to
Code Section 409A are also terminated and liquidated with respect to each
Participant involved in the change in control.

 

- 13 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.2 Non-Alienability.

The rights of a Participant to the payment of benefits as provided in the Plan
may not be assigned, transferred, pledged or encumbered or be subject in any
manner to alienation or anticipation. No Participant may borrow against his or
her interest in the Plan. No interest or amounts payable under the Plan may be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, charge, garnishment, execution or levy of any kind, whether
voluntary or involuntary. Notwithstanding the preceding, distribution may be
made to the extent necessary to fulfill a domestic relations order as defined in
Code Section 414(p)(1)(B) and in accordance with procedures established by the
Committee from time to time; provided, however, that all such distributions
shall be made in a single lump sum payment.

 

9.3 No Employment Rights.

Nothing contained herein shall be construed as conferring upon a Participant the
right to continue in the employ of Walmart or any Employer in the Participant’s
current position or in any other capacity.

 

9.4 Withholding and Employment Taxes.

To the extent required by law, Walmart or an Employer shall withhold from a
Participant’s current compensation such taxes as are required to be withheld for
employment taxes. To the extent required by law, Walmart or an Employer shall
withhold from a Participant’s Plan distributions such taxes as are required to
be withheld for federal, Puerto Rican, state or local government income or
employment tax purposes.

 

9.5 Income and Excise Taxes.

Each Participant (or the Participant’s Beneficiaries or estate) is solely
responsible for the payment of all federal, Puerto Rican, state, and local
income and excise taxes resulting from the Participant’s participation in this
Plan.

 

9.6 Successors and Assigns.

The provisions of this Plan are binding upon and inure to the benefit of
Walmart, each Employer which then has a Participant in the Plan, their
successors and assigns, and each Participant, such Participant’s Beneficiaries,
heirs, and legal representatives.

 

9.7 Governing Law.

This Plan shall be subject to and construed in accordance with the laws of the
State of Delaware to the extent not preempted by federal law.

 

9.8 Recovery of Overpayments.

In the event any payments under the Plan are made on account of a mistake of
fact or law, the recipient shall return such payment or overpayment to Walmart
as requested by Walmart.

 

- 14 -